United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2068
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Terrance Leon Pargo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 29, 2013
                            Filed: November 6, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Terrance Pargo pleaded guilty to one count of failing to register as a sex
offender in violation of 18 U.S.C. § 2250. The district court1 imposed a sentence of

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
21 months in prison and 5 years of supervised release. On appeal, counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court erred in imposing, as a special condition of supervised
release, the requirement that Pargo undergo sex-offender treatment. The brief also
states that Pargo believes he was incorrectly classified as a Tier II sex offender for
purposes of calculating his advisory Guidelines sentence.

       We conclude that the district court did not abuse its discretion in imposing the
supervised-release condition. See 18 U.S.C. § 3583(d)(1)-(3); United States v.
Schaefer, 675 F.3d 1122, 1124-25 (8th Cir. 2012) (standard of review). Specifically,
Pargo’s sex offense, although 14 years earlier, was against a minor, and his
subsequent repeated convictions for failure to register, and his absconding, reflected
impulsive behavior, poor decisionmaking, and a reluctance to comply with
registration requirements. See United States v. Walters, 643 F.3d 1077, 1079 (8th
Cir. 2011) (requirements for district court to impose special condition of supervised
release); United States v. Smith, 655 F.3d 839, 845-46 (8th Cir. 2011) (requiring sex-
offender treatment as supervised-release condition for new failure-to-register offense
was supported by record, which reflected history of avoiding sex-offender registration
and committing sex offense against minor), rev’d on other grounds, 132 S. Ct. 2712
(2012) (Mem.); United States v. Smart, 472 F.3d 556, 559 (8th Cir. 2006) (upholding
supervised-release condition requiring defendant to undergo sex-offender treatment
following conviction for being felon in possession of firearm, where defendant had
earlier state convictions for sex offenses). We also conclude that Pargo’s
classification as a Tier II sex offender was not plain error. See 42 U.S.C. § 16911(3)
(defining Tier II sex offender); Minn. Stat. § 609.345(1)(b) (1998) (defining criminal
sexual conduct in the fourth degree); United States v. Molnar, 590 F.3d 912, 914 (8th
Cir. 2010) (standard of review).




                                         -2-
      Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.




                                       -3-